Casé€ o-Z21-7TLZOT-rey VDOC 25 Filed Vor f4arzi~ Ermered Vor lai 2t 22704 2F

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

nre;
are Finocchio

Maria Gelo Finocchio Case No.1-21-41776-nhl

Chapter:7 [EJ

Debtor(s)

 

xX

AFFIDAVIT PURSUANT TO LOCAL RULE 1009-1(a)
Jon Finocchio , undersigned debtor herein, swears as follows:
1. Debtor filed a petition under chapter? of the Bankruptcy Code onJuly 7, 2021

2: Filed herewith is an amendment toSch.-A-G, |, J, Sum,-107, 108 [indicate list(s), schedule(s) or
statement(s) being amended] previously filed herein.

3. Annexed hereto is a listing setting forth the specific additions or corrections to, or deletions from, the
affected list(s), schedule(s) or statement(s). The nature of the change (addition, deletion or correction) is
indicated for each creditor or item listed.

4, (/f creditor records have been added or deleted, or mailing addresses corrected| An amended mailing
matrix is annexed hereto, reflecting only changes adding or deleting as have been referred to above.

Dated: August 12, 2021

 

ai Debtor)

MARIA F MAWYIN MUNOZ
Notary Public, State of New York
No. 01MA6268499
Qualified in Queens County
Commission Expires Sep 10, 2024

 

Reminder: No amendment of schedules is effective until proof of service in accordance with EDNY LBR 1009-1(b) has
been filed with the Court.

If this amendment is filed prior to the expiration of the time period set forth in Fed. R. Bankr. P. 4004 and 4007, it will be
deemed to constitute a motion for a 30-day extension of the time within which any added creditors may file a complaint to
object to the discharge of the debtor and/or to determine dischargeability. This motion will be deemed granted without a
hearing if no objection is filed with the Court and served on debtor within 14 days following filing of proof of service of this
affidavit, all attachments and the amended schedules in accordance with EDNY LBR 1009-1.

USBC-63 Rev. 12/1/2020
Case o-4l-/l2o1-reg VOC 4s Filed Vofl4icl Entered Oo/l4/2l 22°04. 29

List of Amendments to the originally filed Bankruptcy Petition of Jon Finocchio, and Maria Gelo
Finocchio

Date August 12, 2021
Schedule E/Fhas been amended to

1. increase the claim owed to Chase bank to $11,100

2. add that the debt owed to JF and MT LLC is “Disputed”

3. add that the debt owed to Matthew Thomas is incurred by both debtor 1 & 2, and it
includes a contingent debt for contribution for SBA loan.

Statement of Financial Affairs for Individuals Fililng for Bankruptcy (Form 107)

4. revise the sources of income for Debtor 1 and two based off of tax returns.

5. Include payments made to Chase Bank totalling 17,724.10 in the 90 day perio preceeding
bankruptcy filing

6. Change the name of debtor 1s business from “A Express,” to JF & MT LLC d/b/a Aexpress,
and list the existence dates of Nov. 2017- Apr. 2021
